By the Court,
DIXON, C. J.
If a trust exists in favor of Mrs. Spaulding's mother, or she has any equitable right to the land, it is not tobe enforced in this action. She is not a party, and does not complain of any breach of her daughter’s obligation to maintain and provide for her.
As between Mr. Spaulding and his creditors, the money which was received in consideration that Mrs. Spaulding’s mother should have a home and support in his family during life, and which she has had now for nearly twenty five years, must be regarded as the money of Mr. Spaulding. It vested in him as the husband in the same manner as the money and property received by Mrs. Spaulding from the estate of her father. All the money being Mr. Spaulding’s by virtue of his marital rights, there is no basis for the trust in favor of Mrs. Spaulding as against his creditors for which the counsel for the defendants contend, and the conveyances from Mr. and Mrs. Spaulding to Harrison Colby, and from Harrison Colby and wife back again to Mrs. Spaulding, were clearly voluntary, and void as to such creditors. Besides it seems very suspicious, and is too late, to revive a secret trust of that kind to cut off the claims of Iona fide creditors who had trusted Mr. Spaulding as the owner of the property.
And as to the conveyance from Mrs. Spaulding and her husband to the defendant JEmily B. Colby, we are satisfied, from the facts and circumstances given in the answer, that both Mrs. Colby and husband well knew the fraudulent character of the two former conveyances.
The judgment of the circuit court is therefore affirmed.